Shaw, C. J.
The objection to this recognizance is, that it is defective in accuracy and fulness. The practice at common law, and as it was adopted in some of the earlier cases in Massachusetts, was strict and rather nice on this subject. But this was substantially altered and modified by Rev. Sts. c. 135, § 30, *318which provide that no recognizance shall be barred or defeated or judgment thereon be arrested, by reason of any omission to note or record the default at the time it may happen, nor by reason of any defect in the form of the recognizance, if it sufficiently appears at what court the party or witness is bound to appear, and that the court or magistrate before whom it was taken was authorized by law to take such recognizance.
Perhaps the recognizance in question is not in the most accurate and technical form, and cannot be recommended as a pattern ; but the question is, whether it satisfies the requirements of the statute. We think it does sufficiently appear that the defendant was bound to appear from day to day at the court of common pleas then in session, and that it was taken and entered of record by that court; and we must officially take notice that the court of common pleas is a court established by public law, that it has a criminal jurisdiction over most crimes and offences, and as such is authorized to require and take recognizances, conditioned that parties shall appear and answer, and therefore that it does come within the last clause of the statute cited.
Nor do we perceive that this recognizance is repugnant to the provisions of the St. of 1845, c. 166. The condition binds the party to appear from day to day during the term, and from term to term, until the final decision or sentence of the court, upon any case to which he is there bound to answer. The pendency of an indictment against him is sufficiently referred to as the cause of taking the recognizance, and the authority in that court to take it, by describing it as an indictment against him for the violation of the “ act concerning the manufacture and sale of spirituous and intoxicating liquors.” By the provision in the Rev. Sts. it is not now necessary that a fuller description of the offence should appear on the face of the recognizance.

Exceptions overruled.